DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 7 December 2021 fails to place the application in condition for allowance. 
Claims 1-7, 9, and 12-20 are currently pending.
Claims 7, 9, and 12-16 are currently under examination.
Claims 1-6 and 17-20 are currently withdrawn.

Status of Rejections
All previous rejections are herein withdrawn due to Applicant’s amendment filed 7 December 2021.
New rejections are provided herein in response to Applicant’s amendment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 9, and 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga et al (WO 2016/129533 A1 with citations provided to the US National Stage Publication US 2018/0023182 A1 for convenience) in view of Choi (US 2018/0237928 A1).
As to claims 7 and 9, Ikenaga discloses a method of fabricating a metal mask (Title), the method comprising the steps of:
	forming a thin metal film comprising an iron-nickel alloy using a plating solution comprising a nickel compound and an iron compound ([0013] “a plating film by using a plating liquid including a solution containing a nickel compound and a solution containing an iron 
	processing the thin metal film to form a metal substrate by (indentation provided for convenience of delineating each step):
		rolling the method thin metal film to form a thin intermediate metal film (Fig. 9A [0116]), 
		sintering the thin intermediate metal film to form a metal coil (Fig. 9B [0119]), and 
		cutting the metal coil to form the metal substrate ([0125] OR #s 73 in Fig. 11 [0154]-[0155]); and
	forming a metal mask having a plurality of penetration holes by irradiating a laser upon the metal substrate (Fig. 11 #70 [0142]).
	Ikenaga fails to explicitly disclose forming the thin metal film by electroforming from an electrolytic solution comprising a nickel compound and an iron compound and melting the thin metal film.
	Choi discloses forming an alloy film (title) comprising electroplating a multilayer structure comprising two or more layers of a binary alloy ([0022]), subjecting the multilayer structure to a heat treatment process to encourage interdiffusion to form an alloy layer ([0022] which reads on “melting the thin metal film” in accordance with the interpretation of the phrase in light of the specification at [0105]) and further rolling the thin metal film to further remove internal cracks and control the thickness of the films ([0022]  and the step of “processing” in claim 7). 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed the metal substrate as taught by Choi to form the metal substrate processed into a mask as taught by Ikenaga because it allows for a thin film in an economical manner ([0013] Choi) prevent nanoscale cracks with a superior textures ([0022] Choi).

	
As to claim 12, Choi discloses that each layer may be formed stepwise in a plurality of cells in series (Choi Abstract) where each layer is a different constituent metal of the alloy formed (Choi [0026]) would be obvious that each cell having a separate first and second electrolytic solution with either the nickel or iron compound in forming each layer in carrying out the method of Ikenaga, in view of Choi, since the options of providing a first and second electrolyte baths to individually form each constituent layer. See MPEP 2144.07.

As to claim 13, Ikenaga, as modified by Choi, disclose the step of mixing the first thin metal film and the second thin metal film, and  3the metal substrate is formed by processing the first and second mixed thin metal films. (“interdiffusion” [0022] Choi).

As to claim 15, the mask of Ikenaga is formed of nickel and iron, where the property of “absorption ratios” as instantly claimed are considered a property of the metal, which as evidenced by the instant specification satisfy said limitation based on their properties. See [0008], [0009], [0012], and Table 1).

As to claim 16, since the mask formed by Ikenaga is discloses as not having any of the constituents of aluminum, magnesium, or sulfur by virtue of the compounds not recited therein, it is deemed to be inherent to not have any appreciable amounts of each.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga, as modified by Choi, as applied to claim 7, in further view of Yasuyoshi et al (JP 2000-306505A).
As to claim 14, Ikenaga, as modified by Choi, fails to explicitly disclose the step of performing a desulfurization step to remove sulfur from the thin metal film.
	Yasuyoshi discloses the step of performing a desulfurization step to remove sulfur from the thin metal film. ([0065]-[0066]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed a desulfurization step as taught by Yasuyoshi in the method of Ikenaga, as modified by Choi, in order to remove any sulfur from the thin metal film (Yasuyoshi [0065]-[0066]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795